DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations use the word “means”: “means for assigning a unique code for each label from the set of available unique codes” (unique code management entity 143 (Applicant’s specification: page 16, lines 24-27)) in claim 12.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication entity” (communication interface 55 (page 10, lines 24-26)), “printing job management entity” (printing job managing 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is drawn to a computer program product.  As such, the claim is not directed to any of the statutory categories (see MPEP 2106.03(I): Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, 
Claim Rejections - 35 USC § 112

10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 7-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claims 7, 12 and 14, claim limitations “printing job management entity,” “code management entity” and “means for assigning” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. According to Applicant’s specification, “printing job management entity” appears to be implemented by printing job managing application 37 (page 12, lines 18-20), and “code management entity” and “means for assigning” appear to be implemented by unique code management entity 143 (page 16, lines 24-27).  “Application” and “entity” are non-structural elements, and thus the specification does not appear disclose sufficient 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,839,332 (hereinafter “McBride”) in view of U.S. Patent Application Publication 2014/0053074 (hereinafter “Kim”).
 	Regarding claim 1, McBride discloses a method for management of printing jobs (method for providing image-customizing labels (Abstract)), the method comprising:
 	- requesting user identification (upon accessing label customization website 19, accessing user inputs user-identifier and password on homepage (column 6, line 65 – column 7, line 4));
 	- selecting an artwork for the labels (user may select particular image from images previously uploaded (column 8, lines 44-59; column 9, lines 1-10));

 	- defining printing properties for the selected artwork (means provided for manipulating image for the order, including image zoom, image rotate (column 10, lines 19-45));
 	- determining a set of available unique codes for the labels on the basis of the user identification (for each sheet in order, a Sheet ID is generated and assigned to each sheet image (column 18, lines 19-23), barcode comprising machine-readable representation of Sheet ID formatted (column 18, lines 24-31), originating order stored in order DB 550 from which machine-readable Sheet ID generated in step 3600 (Fig. 8) includes identifier of the ordering user (column 15, lines 13-26));
 	- constructing a printing file (sheet image assembled as part of a sheet image file (column 19, lines 15-26)) including information related to at least the following:
 	- the selected artwork (order includes image-customized label images (column 19, lines 15-26)), and
 	- printing material selected for the printing job (whether order is for sheets or rolls of image-customized labels (column 19, lines 15-26)),
 	- storing the printing file into a storage (files saved on sheet file 552 with particular File Identifier (column 19, lines 15-26));
 	- assigning a unique code for each label from the set of available unique codes (as set forth above, Sheet ID is generated and assigned to each sheet image (column 
 	- wherein the unique code is assigned either in the printing file or when printing the labels (Sheet ID barcode image included in sheet image file (column 19, lines 15-26)).
 	McBride does not expressly disclose storing the printing file into a cloud storage linked with the identified user.
 	Kim discloses a method and apparatus for generating and utilizing a cloud service-based content shortcut object.  A cloud server 100 is provided for allocating at least one storage space to a mobile terminal having an access right.  This enables a user of the mobile terminal to upload, download, edit, add to, and/or delete content items (paragraph [0033]).  The use of a cloud server provides advantages such as greater security of content and storage, as well as enabling a user to read and modify documents at any time (paragraph [0007]).  Also, allocating storage space to a user enables the user to more-easily locate and obtain his/her own files.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of McBride by providing a cloud server, such as taught by Kim, for storing printing files.
 	Regarding claim 2, McBride further comprises:
	- retrieving the printing file from the storage (file saved in sheet file (column 19, lines 23-26) is converted and provided to print-rendering device (column 19, lines 49-53), which implies retrieval from sheet file); and
	- providing the printing file to a printing machine to initiate the printing job (converted file provided to print-rendering device (column 19, lines 49-53)).
cloud storage, while not expressly disclosed in McBride, would have been obvious in view of Kim, as set forth above regarding claim 1.
 	Regarding claim 3, McBride further comprises:
	- using the user identification to determine artworks selectable for the user (accessing user inputs user-identifier and password (column 6, lines 65-67) and indicates intention to place an order (column 7, lines 5-9), user interface screen presented for user to input specification for order (column 7, lines 9-13), “My Image Gallery” option display 56 displays all exemplary images that the user has previously uploaded (column 8, lines 44-54)).
 	Regarding claim 4, McBride further comprises:
	- including to the printing file a data record for each label (human-readable Sheet ID and machine-readable Sheet ID barcode image included in sheet image file (column 19, lines 15-26)); and
	- including each data record one unique code among the set of available unique codes (the above-mentioned machine-readable Sheet ID barcode).
 	Regarding claim 5, McBride further comprises defining at least one of the following properties for the selected artwork: selection of the printing machine, material to be used, layout on the printing material, roll direction, core size (“click and drag to move image” feature 32 would allow user to click image 24 and drag it up, down, left or right to reposition image on exemplary image-customized label 23 (column 11, lines 25-31), thereby affecting layout on printing material).
 	Regarding claim 7, McBride discloses an apparatus for management of print jobs (image-customizing label computer system (column 5, lines 5-8)) comprising:

	- a communication entity configured to retrieve data regarding the selected artwork from a data storage (original image corresponding to particular order retrieved from image database 551 (column 18, lines 1-6));
	- a printing job management entity configured to define printing properties for the selected artwork (means provided for manipulating image for the order, including image zoom, image rotate (column 10, lines 19-45));
	- a code management entity configured to determine a set of available unique codes for the labels on the basis of the user identification (for each sheet in order, a Sheet ID is generated and assigned to each sheet image (column 18, lines 19-23), barcode comprising machine-readable representation of Sheet ID formatted (column 18, lines 24-31), originating order stored in order DB 550 from which machine-readable Sheet ID generated in step 3600 (Fig. 8) includes identifier of the ordering user (column 15, lines 13-26));
	- a constructor configured to construct a printing file (sheet image assembled as part of a sheet image file (column 19, lines 15-26)) including information related to at least the following:
	- the selected artwork (order includes image-customized label images (column 19, lines 15-26)), and

	- wherein the apparatus is further configured to:
	- assign a unique code for each label from the set of available unique codes (as set forth above, Sheet ID is generated and assigned to each sheet image (column 18, lines 19-23), barcode comprising machine-readable representation of Sheet ID formatted (column 18, lines 24-31));
	- wherein the unique code is configured to be assigned either in the printing file or when printing the labels (Sheet ID barcode image included in sheet image file (column 19, lines 15-26));
	- wherein the communication entity is further configured to communicate the printing file into a storage (files saved on sheet file 552 with particular File Identifier (column 19, lines 15-26)).
  	McBride does not expressly disclose communicating the printing file into a cloud storage linked with the identified user.
	As set forth above regarding claim 1, Kim discloses a method and apparatus for generating and utilizing a cloud service-based content shortcut object.  A cloud server 100 is provided for allocating at least one storage space to a mobile terminal having an access right.  This enables a user of the mobile terminal to upload, download, edit, add to, and/or delete content items (paragraph [0033]).  The use of a cloud server provides advantages such as greater security of content and storage, as well as enabling a user to read and modify documents at any time (paragraph [0007]).  Also, allocating storage space to a user enables the user to more-easily locate and obtain his/her own files.  
	Regarding claim 8, McBride is characterized in that the apparatus is configured to:
	- retrieving the printing file from the storage (file saved in sheet file (column 19, lines 23-26) is converted and provided to print-rendering device (column 19, lines 49-53), which implies retrieval from sheet file); and
	- providing the printing file to a printing machine to initiate the printing job (converted file provided to print-rendering device (column 19, lines 49-53)).
	Providing a cloud storage, while not expressly disclosed in McBride, would have been obvious in view of Kim, as set forth above regarding claim 1.
 	Regarding claim 9, McBride is characterized in that the apparatus is configured to use the user identification to determine artworks selectable for the user (accessing user inputs user-identifier and password (column 6, lines 65-67) and indicates intention to place an order (column 7, lines 5-9), user interface screen presented for user to input specification for order (column 7, lines 9-13), “My Image Gallery” option display 56 displays all exemplary images that the user has previously uploaded (column 8, lines 44-54)).
 	Regarding claim 10, McBride is characterized in that the apparatus is configured to:

	- include each data record one unique code among the set of available unique codes (the above-mentioned machine-readable Sheet ID barcode).
 	Regarding claim 11, McBride is characterized in that the apparatus is configured to define at least one of the following properties for the selected artwork: selection of the printing machine, material to be used, layout on the printing material, roll direction, core size (“click and drag to move image” feature 32 would allow user to click image 24 and drag it up, down, left or right to reposition image on exemplary image-customized label 23 (column 11, lines 25-31), thereby affecting layout on printing material).
	Regarding claim 12, McBride discloses an apparatus for management of printing jobs (image-customizing label computer system (column 5, lines 5-8)) comprising a processor and a memory, said memory comprising computer code when executed by the processor cause an apparatus at least to perform:
	- request user identification (upon accessing label customization website 19, accessing user inputs user-identifier and password on homepage (column 6, line 65 – column 7, line 4));
 	- select an artwork for the labels (user may select particular image from images previously uploaded (column 8, lines 44-59; column 9, lines 1-10));
 	- retrieve data regarding the selected artwork from a data storage (original image corresponding to particular order retrieved from image database 551 (column 18, lines 1-6));

 	- determine a set of available unique codes for the labels on the basis of the user identification (for each sheet in order, a Sheet ID is generated and assigned to each sheet image (column 18, lines 19-23), barcode comprising machine-readable representation of Sheet ID formatted (column 18, lines 24-31), originating order stored in order DB 550 from which machine-readable Sheet ID generated in step 3600 (Fig. 8) includes identifier of the ordering user (column 15, lines 13-26));
 	- construct a printing file (sheet image assembled as part of a sheet image file (column 19, lines 15-26)) including information related to at least the following:
 	- the selected artwork (order includes image-customized label images (column 19, lines 15-26)), and
 	- printing material selected for the printing job (whether order is for sheets or rolls of image-customized labels (column 19, lines 15-26)),
 	- wherein the memory further comprises computer code when executed by the processor cause an apparatus at least to perform:
 	- store the printing file into a storage (files saved on sheet file 552 with particular File Identifier (column 19, lines 15-26));
 	- means for assigning a unique code for each label from the set of available unique codes (as set forth above, Sheet ID is generated and assigned to each sheet image (column 18, lines 19-23), barcode comprising machine-readable representation of Sheet ID formatted (column 18, lines 24-31));

 	McBride does not expressly disclose storing the printing file into a cloud storage linked with the identified user.
 	As set forth above regarding claim 1, Kim discloses a method and apparatus for generating and utilizing a cloud service-based content shortcut object.  A cloud server 100 is provided for allocating at least one storage space to a mobile terminal having an access right.  This enables a user of the mobile terminal to upload, download, edit, add to, and/or delete content items (paragraph [0033]).  The use of a cloud server provides advantages such as greater security of content and storage, as well as enabling a user to read and modify documents at any time (paragraph [0007]).  Also, allocating storage space to a user enables the user to more-easily locate and obtain his/her own files.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of McBride by providing a cloud server, such as taught by Kim, for storing printing files.
	Regarding claim 13, McBride discloses a computer program product for digital content management and sharing comprising computer code when executed by a processor cause an apparatus at least to perform:
	- request user identification (upon accessing label customization website 19, accessing user inputs user-identifier and password on homepage (column 6, line 65 – column 7, line 4));

 	- retrieve data regarding the selected artwork from a data storage (original image corresponding to particular order retrieved from image database 551 (column 18, lines 1-6));
 	- define printing properties for the selected artwork (means provided for manipulating image for the order, including image zoom, image rotate (column 10, lines 19-45));
 	- determine a set of available unique codes for the labels on the basis of the user identification (for each sheet in order, a Sheet ID is generated and assigned to each sheet image (column 18, lines 19-23), barcode comprising machine-readable representation of Sheet ID formatted (column 18, lines 24-31), originating order stored in order DB 550 from which machine-readable Sheet ID generated in step 3600 (Fig. 8) includes identifier of the ordering user (column 15, lines 13-26));
 	- construct a printing file (sheet image assembled as part of a sheet image file (column 19, lines 15-26)) including information related to at least the following:
 	- the selected artwork (order includes image-customized label images (column 19, lines 15-26)), and
 	- printing material selected for the printing job (whether order is for sheets or rolls of image-customized labels (column 19, lines 15-26)),
 	- wherein the computer program product further comprises computer code when executed by the processor cause an apparatus at least to perform:

 	- assign a unique code for each label from the set of available unique codes (as set forth above, Sheet ID is generated and assigned to each sheet image (column 18, lines 19-23), barcode comprising machine-readable representation of Sheet ID formatted (column 18, lines 24-31));
 	- wherein the unique code is configured to be assigned either in the printing file or when printing the labels (Sheet ID barcode image included in sheet image file (column 19, lines 15-26)).
 	McBride does not expressly disclose storing the printing file into a cloud storage linked with the identified user.
 	As set forth above regarding claim 1, Kim discloses a method and apparatus for generating and utilizing a cloud service-based content shortcut object.  A cloud server 100 is provided for allocating at least one storage space to a mobile terminal having an access right.  This enables a user of the mobile terminal to upload, download, edit, add to, and/or delete content items (paragraph [0033]).  The use of a cloud server provides advantages such as greater security of content and storage, as well as enabling a user to read and modify documents at any time (paragraph [0007]).  Also, allocating storage space to a user enables the user to more-easily locate and obtain his/her own files.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of McBride by providing a cloud server, such as taught by Kim, for storing printing files. 

	- one or more printing machines (printers 16a-16z (column 5, lines 56-58));
	- a code management entity (computer system programmed to format barcode comprising machine-readable representation of Sheet ID (column 18, lines 24-31));
	- a control device (client devices 10a-10z are computers (column 5, lines 25-29), which inherently include control devices, such as CPUs);
	- a server (image generation server (column 17, lines 61-64));
	- a user database (user database (column 15, lines 22-26));
	- a workstation (client devices 10a-10z (column 5, lines 25-29));
	- a user interface configured to request user identification and to select an artwork for the labels (upon accessing label customization website 19, accessing user inputs user-identifier and password on homepage (column 6, line 65 – column 7, line 4); user may select particular image from images previously uploaded (column 8, lines 44-59; column 9, lines 1-10));
	- a communication entity configured to retrieve data regarding the selected artwork from a data storage (original image corresponding to particular order retrieved from image database 551 (column 18, lines 1-6));
	- a printing job management entity configured to define printing properties for the selected artwork (means provided for manipulating image for the order, including image zoom, image rotate (column 10, lines 19-45));
	- a code management entity configured to determine a set of available unique codes for the labels on the basis of the user identification (for each sheet in order, a 
	- a constructor configured to construct a printing file (sheet image assembled as part of a sheet image file (column 19, lines 15-26)) including information related to at least the following:
	- the selected artwork (order includes image-customized label images (column 19, lines 15-26)), and
	- printing material selected for the print job (whether order is for sheets or rolls of image-customized labels (column 19, lines 15-26)),
	- wherein the system is further configured to:
	- assign a unique code for each label from the set of available unique codes (as set forth above, Sheet ID is generated and assigned to each sheet image (column 18, lines 19-23), barcode comprising machine-readable representation of Sheet ID formatted (column 18, lines 24-31));
	- wherein the unique code is configured to be assigned either in the printing file or when printing the labels (Sheet ID barcode image included in sheet image file (column 19, lines 15-26));
	- wherein the communication entity is further configured to communicate the printing file into a storage (files saved on sheet file 552 with particular File Identifier (column 19, lines 15-26)).
cloud server, or communicating the printing file into a cloud storage linked with the identified user.  
	As set forth above regarding claim 1, Kim discloses a method and apparatus for generating and utilizing a cloud service-based content shortcut object.  A cloud server 100 is provided for allocating at least one storage space to a mobile terminal having an access right.  This enables a user of the mobile terminal to upload, download, edit, add to, and/or delete content items (paragraph [0033]).  The use of a cloud server provides advantages such as greater security of content and storage, as well as enabling a user to read and modify documents at any time (paragraph [0007]).  Also, allocating storage space to a user enables the user to more-easily locate and obtain his/her own files.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of McBride by providing a cloud server, such as taught by Kim, for storing printing files. 
15.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McBride in view of Kim as applied to claim 5 above, and further in view of U.S. Patent 8,462,371 (hereinafter “Uhlig”).
 	Regarding claim 6, McBride in view of Kim does not expressly disclose:
	- using the defined at least one property to select an application programming interface;
	- downloading the selected application programming interface; and
	- using the downloaded application programming interface to convert details of the printing job to a format applicable to the selected printing machine.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THOMAS D LEE/Primary Examiner, Art Unit 2677